DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of generating and determining data and detecting conditions, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor” in the preamble, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “cloud computing system”, the claim encompasses mentally, or mentally with the aid of pen and paper, generating stored data, mentally detecting conditions, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “cloud computing system”, however, the “cloud computing system” and the “plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “cloud computing system” does not amount to significantly more than the abstract idea. Furthermore, no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “cloud computing system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing an attachment or integration of sensors, however, this does not further limit the generic computer system which performs the method of Claim 1, and amounts to merely describing a system used to generate data that is analyzed by the generic computer system, which merely serves to generally linking the 

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing groups, where grouping may be performed by a person mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, the claim recites steps of generating and determining data and detecting conditions, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “cloud computing system”, however, the “cloud computing system” and the “plurality of networked computer systems, each networked computer system 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “cloud computing system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing groups, where grouping may be performed by a person mentally, therefore, the claim does not amount to significantly more than the judicial exception.

TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “computer program product”, however, the “computer program product” is recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computer program product” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing an attachment or integration of sensors, however, this does not further limit the generic computer system which performs the steps of Claim 11, and amounts to merely describing a system used to generate data that is analyzed by the generic computer system, which merely serves to generally 

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing groups, where grouping may be performed by a person mentally, therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “and to including a plurality of groups of the plurality of sensors based on a plurality of criteria”.
There is no disclosure of any specific “plurality of criteria” that are used to perform “including a plurality of groups of the plurality of sensors”. There is no disclosure of what each criteria of the “plurality of criteria” are, or of how this unknown “plurality of criteria” are used to perform any “including” or to defined any group of a “plurality of sensors”.
As such, there is no indication in the specification that the inventors had possession of a cloud-implemented method comprising generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of 

As per Claim 6, the subject matter is the claimed “and to including a plurality of groups of the plurality of sensors based on a plurality of criteria”.
There is no disclosure of any specific “plurality of criteria” that are used to perform “including a plurality of groups of the plurality of sensors”. There is no disclosure of what each criteria of the “plurality of criteria” are, or of how this unknown “plurality of criteria” are used to perform any “including” or to defined any group of a “plurality of sensors”.
As such, there is no indication in the specification that the inventors had possession of a system that performs steps of generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria.

As per Claim 11, the subject matter is the claimed “and to including a plurality of groups of the plurality of sensors based on a plurality of criteria”.
There is no disclosure of any specific “plurality of criteria” that are used to perform “including a plurality of groups of the plurality of sensors”. There is no disclosure of what each criteria of the “plurality of criteria” are, or of how this unknown plurality of criteria” are used to perform any “including” or to defined any group of a “plurality of sensors”.
As such, there is no indication in the specification that the inventors had possession of a computer program product, or a computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, that may be used to perform steps of generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria”.
It is unclear what is required by “and to including”. The improper grammar of “based on a plurality of criteria, and to including” causes this limitation to appear to be the start of a sentence fragment that has no connection to the limitations that precede it, and it is unclear what preceding limitation, if any, is further limited by “and to including”.
It is also unclear what the “plurality of criteria” and how they are used. It is unclear if the claim is implying that the “plurality of criteria” is used to perform some step of “including”, or if the “plurality of criteria” are used to generate each group of the “plurality of groups of the plurality of sensors”.
Therefore, the claim is unclear.

As per Claim 6, the claim recites “generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria”.
It is unclear what is required by “and to including”. The improper grammar of “based on a plurality of criteria, and to including” causes this limitation to appear to be the start of a sentence fragment that has no connection to the limitations that and to including”.
It is also unclear what the “plurality of criteria” and how they are used. It is unclear if the claim is implying that the “plurality of criteria” is used to perform some step of “including”, or if the “plurality of criteria” are used to generate each group of the “plurality of groups of the plurality of sensors”.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria”.
It is unclear what is required by “and to including”. The improper grammar of “based on a plurality of criteria, and to including” causes this limitation to appear to be the start of a sentence fragment that has no connection to the limitations that precede it, and it is unclear what preceding limitation, if any, is further limited by “and to including”.
It is also unclear what the “plurality of criteria” and how they are used. It is unclear if the claim is implying that the “plurality of criteria” is used to perform some step of “including”, or if the “plurality of criteria” are used to generate each group of the “plurality of groups of the plurality of sensors”.


Claim 6 recites the limitation "the method" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen (2020/0294401) in view of Tarkiainen et al. (2020/0064140).

cloud-implemented method for providing access control to a plurality of vehicles, implemented in a cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (see P[0392]), the method comprising:
generating, at the cloud computing system, stored data representing a plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]) and a plurality of sensors (“As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]), at least some of which are associated with the plurality of vehicles, the stored data including a group of the plurality of vehicles based on a plurality of criteria (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]), and to including a…plurality of sensors…(“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location of the vehicle 11b, the sensor 14c identification, such as the type and the phenomenon sensed”, see P[0397] and “As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To ;
detecting, at the cloud computing system, conditions of the plurality of vehicles, the conditions captured using the sensors (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]);
determining, at the cloud computing system, actions to be taken in response to the detected conditions, the actions to be taken for each detected condition determined based on at least one group in which the sensor that detected the condition is included, or based on at least one group in which the vehicle that is associated with the sensor that detected the condition is included (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]); and
generating and transmitting, at the cloud computing system, notifications based on the determined actions (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is 
Kerecsen does not expressly recite the bolded portions of the claimed
generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria.
However, the Examiner first notes that the claim is indefinite, as the limitation “and to including a plurality of groups of the plurality of sensors based on a plurality of criteria” is nonsensical in that the term “and to including” is not associated with any other limitation making it clear what is being further limited by the “including”, and where the limitation “a plurality of criteria” of “a plurality of groups of the plurality of sensors based on a plurality of criteria” is unclear as neither the claims not disclosure clearly recites what the “a plurality of criteria” is or how or if these “a plurality of criteria” are associated with individual sensors or a group of sensors. However, for the sake of compact prosecution, these limitations are interpreted under broadest reasonable interpretation in the manner as seen below.
Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals. Furthermore, in addition to an RSU location, the RPPS may receive information regarding RSU status and capabilities including a current condition of an RSU, therefore, the RSU database contains information equivalent to defining “a plurality of groups of the plurality of sensors based on a plurality of criteria”, such as groups of RSUs at specific locations (where the Examiner notes that a “group” may contain only a single element), and “criteria” such as status, capabilities and a current condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and to perform generating, at the cloud computing system, stored data representing a plurality of vehicles and a plurality of sensors, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria, as rendered obvious by Tarkiainen et al., in order to “improve the 

Regarding Claim 2, Kerecsen teaches the claimed method of claim 1, wherein the sensors associated with the plurality of vehicles are attached to the vehicles or are integrated with the vehicles (“…one or more sensors in each vehicle”, see P[0398]).

Regarding Claim 3, Kerecsen teaches the claimed method of claim 2, wherein the sensors associated with the plurality of vehicles detect conditions of the vehicles or operations of the vehicles initiated by occupants of the vehicles (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]).

Regarding Claim 4, Kerecsen does not expressly recite the claimed method of claim 1, wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles.
However, Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles, as rendered obvious by Tarkiainen et al., in order to “improve the ability of a vehicle platoon or convoy to travel through a city” (Tarkiainen et al.; see P[0020]).

Regarding Claim 5, Kerecsen teaches the claimed method of claim 1, wherein the plurality of criteria on which the plurality of groups of the plurality of vehicles are based include at least one of a location of a vehicle, a vehicle type, a service to be performed by a vehicle, a service to be performed by an occupant of a vehicle, or a service to be performed or offered to be performed for an occupant of a vehicle (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, 

Regarding Claim 6, Kerecsen teaches the claimed system for providing access control to a plurality of vehicles, comprising:
a cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (see P[0392]), the method comprising:
generating, at the cloud computing system, stored data representing a plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]) and a plurality of sensors (“As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]), at least some of which are associated with the plurality of vehicles, the stored data including a group of the plurality of vehicles based on a plurality of criteria (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]), and to including a…plurality of sensors…(“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location ;
detecting, at the cloud computing system, conditions of the plurality of vehicles, the conditions captured using the sensors (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]);
determining, at the cloud computing system, actions to be taken in response to the detected conditions, the actions to be taken for each detected condition determined based on at least one group in which the sensor that detected the condition is included, or based on at least one group in which the vehicle that is associated with the sensor that detected the condition is included (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]); and
generating and transmitting, at the cloud computing system, notifications based on the determined actions (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]).
Kerecsen does not expressly recite the bolded portions of the claimed
generating, at the cloud computing system, stored data representing a plurality of vehicles, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria.
However, the Examiner first notes that the claim is indefinite, as the limitation “and to including a plurality of groups of the plurality of sensors based on a plurality of criteria” is nonsensical in that the term “and to including” is not associated with any other limitation making it clear what is being further limited by the “including”, and where the limitation “a plurality of criteria” of “a plurality of groups of the plurality of sensors based on a plurality of criteria” is unclear as neither the claims not disclosure clearly recites what the “a plurality of criteria” is or how or if these “a plurality of criteria” are associated with individual sensors or a group of sensors. However, for the sake of compact prosecution, these limitations are interpreted under broadest reasonable interpretation in the manner as seen below.
Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals. Furthermore, in addition to an RSU location, the RPPS may receive information regarding RSU status and capabilities including a current condition of an RSU, therefore, the RSU database contains information equivalent to defining “a plurality of groups of the plurality of sensors based on a plurality of criteria”, such as groups of RSUs at specific locations (where the Examiner notes that a “group” may contain only a single element), and “criteria” such as status, capabilities and a current condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and generating, at the cloud computing system, stored data representing a plurality of vehicles, at least some of which are 

Regarding Claim 7, Kerecsen teaches the claimed system of claim 6, wherein the sensors associated with the plurality of vehicles are attached to the vehicles or are integrated with the vehicles (“…one or more sensors in each vehicle”, see P[0398]).

Regarding Claim 8, Kerecsen teaches the claimed system of claim 7, wherein the sensors associated with the plurality of vehicles detect conditions of the vehicles or operations of the vehicles initiated by occupants of the vehicles (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]).

Regarding Claim 9, Kerecsen does not expressly recite the claimed system of claim 6, wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles.
 Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles, as rendered obvious by Tarkiainen et al., in order to “improve the ability of a vehicle platoon or convoy to travel through a city” (Tarkiainen et al.; see P[0020]).

Regarding Claim 10, Kerecsen teaches the claimed system of claim 6, wherein the plurality of criteria on which the plurality of groups of the plurality of vehicles are based include at least one of a location of a vehicle, a vehicle type, a service to be performed by a vehicle, a service to be performed by an occupant of a vehicle, or a service to be performed or offered to be performed for an occupant of a vehicle (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]).

Regarding Claim 11, Kerecsen teaches the claimed computer program product for providing access control to a plurality of vehicles, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by at least one computer system in a cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and the computer program instructions stored in the memory and executable by the processor (see P[0392]), the method comprising:
generating, at the cloud computing system, stored data representing a plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]) and a plurality of sensors (“As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow , at least some of which are associated with the plurality of vehicles, the stored data including a group of the plurality of vehicles based on a plurality of criteria (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]), and to including a…plurality of sensors…(“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location of the vehicle 11b, the sensor 14c identification, such as the type and the phenomenon sensed”, see P[0397] and “As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]);
detecting, at the cloud computing system, conditions of the plurality of vehicles, the conditions captured using the sensors (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]);
determining, at the cloud computing system, actions to be taken in response to the detected conditions, the actions to be taken for each detected condition determined based on at least one group in which the sensor that detected the condition is included, or based on at least one group in which the vehicle that is associated with the sensor that detected the condition is included (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]); and
generating and transmitting, at the cloud computing system, notifications based on the determined actions (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]).
Kerecsen does not expressly recite the bolded portions of the claimed
generating, at the cloud computing system, stored data representing a plurality of vehicles, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria.
However, the Examiner first notes that the claim is indefinite, as the limitation “and to including a plurality of groups of the plurality of sensors based on a plurality of criteria” is nonsensical in that the term “and to including” is not associated with any other limitation making it clear what is being further limited by the “including”, and where the limitation “a plurality of criteria” of “a plurality of groups of the plurality of sensors based on a plurality of criteria” is unclear as neither the claims not disclosure clearly recites what the “a plurality of criteria” is or how or if these “a plurality of criteria” are associated with individual sensors or a group of sensors. However, for the sake of compact prosecution, these limitations are interpreted under broadest reasonable interpretation in the manner as seen below.
Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals. Furthermore, in addition to an RSU location, the RPPS may receive information regarding RSU status and capabilities including a current condition of an RSU, therefore, the RSU database contains information equivalent to defining “a plurality of groups of the plurality of sensors based on a plurality of criteria”, such as groups of RSUs at specific locations (where the Examiner notes that a “group” may 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and to perform generating, at the cloud computing system, stored data representing a plurality of vehicles, at least some of which are associated with the plurality of vehicles, the stored data including a plurality of groups of the plurality of vehicles based on a plurality of criteria, and to including a plurality of groups of the plurality of sensors based on a plurality of criteria, as rendered obvious by Tarkiainen et al., in order to “improve the ability of a vehicle platoon or convoy to travel through a city” (Tarkiainen et al.; see P[0020]).

Regarding Claim 12, Kerecsen teaches the claimed computer program product of claim 11, wherein the sensors associated with the plurality of vehicles are attached to the vehicles or are integrated with the vehicles (“…one or more sensors in each vehicle”, see P[0398]).

Regarding Claim 13, Kerecsen teaches the claimed computer program product of claim 12, wherein the sensors associated with the plurality of vehicles detect conditions of the vehicles or operations of the vehicles initiated by occupants of the vehicles (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in 

Regarding Claim 14, Kerecsen does not expressly recite the claimed computer program product of claim 11, wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles.
However, Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the 

Regarding Claim 15, Kerecsen does not expressly recite the claimed computer program product of claim 11, wherein the plurality of criteria on which the plurality of groups of the plurality of vehicles are based include at least one of a location of a vehicle, a vehicle type, a service to be performed by a vehicle, a service to be performed by an occupant of a vehicle, or a service to be performed or offered to be performed for an occupant of a vehicle (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662